Exhibit 10.18

 

Amendment Agreement

 

relating to the Share Purchase Agreement
I-Motion GmbH Events & Communication

 

 

 

Dated

 

18 November 2013

 

 

 

 

 

 

By and between

 

I-Motion Besitz- und Verwaltungsgesellschaft mbH & Co KG (Seller 1)
Mr. Oliver Vordemvenne (Seller 2)
Mr. Nikolaus Schär (Mr. Schär)
I-Motion GmbH Events & Communication (Company)
SFX Entertainment, Inc. (Purchaser)

 

 

[g244141loi001.jpg]

 

--------------------------------------------------------------------------------


 

PARTIES

 

 

(1)

 

I-Motion Besitz- und Verwaltungsgesellschaft mbH & Co KG, a German limited
partnership with a limited liability company as general partner, registered with
the commercial register of the local court of Koblenz (Amtsgericht Koblenz)
under HR A 5302 (“Seller 1”)

 

 

 

(2)

 

Mr. Oliver Vordemvenne, born on 19 November 1974, resident at Bellinghausener
Str. 15, D-53639 Königswinter (“Seller 2”)

 

 

 

(3)

 

Mr. Nikolaus Schär, born on 27 February 1961, resident at Benzenhahn 25,
D-56170 Bendorf (“Mr. Schär”)

 

 

 

(4)

 

I-Motion GmbH Events & Communication, a German limited liability company,
registered with the commercial register of the local court of Koblenz
(Amtsgericht Koblenz) under HR B 6269 (the “Company”)

 

 

 

(5)

 

SFX Entertainment, Inc. (the “Purchaser”)

 

 

 

(Seller 1 and Seller 2 collectively the “Sellers”)

 

(Seller 1, Seller 2, Mr. Schär, the Company and the Purchaser collectively the
“Parties” and each a “Party”)

 

 

[g244141loi002.jpg]

 

--------------------------------------------------------------------------------


 

This Amendment Agreement to the Share Purchase Agreement relating to I-Motion
GmbH Events & Communication (the “Agreement”) is entered into on this 18th day
of November 2013.

 

 

Recitals

 

(A)                            On 16 July 2013, the Parties entered into a Share
Purchase Agreement relating to the acquisition of all of the shares in the
Company by the Purchaser (roll of deeds no. 1927 V/2013 of the notary
Dr. Hans-Joachim Vollrath in Munich) (as amended, the “SPA”).  The Parties have
agreed that Closing shall take place on the date hereof.

 

(B)                            Prior to the date hereof, the Company has signed
an intellectual property purchase agreement relating to the Rufener IP Rights
(cf. Section 4.2 (Conditions to Closing, Waiver of Closing Conditions, Right to
Withdraw) lit. b) no. (5) of the SPA) as a nominee for SFXE International
Holdings C.V. pursuant to a certain nominee agreement (the intellectual property
purchase agreement and the nominee agreement are attached hereto (the
intellectual property purchase agreement, however, for ease of reference only
(zu Beweiszwecken)) as Exhibit (B) (the “Rufener IP Transfer Documents”)).

 

Pursuant to the Rufener IP Transfer Documents, SFXE International Holdings C.V.,
or an affiliate on its behalf, are obliged to pay, for the purchase of the
Rufener IP Rights, an aggregate amount of EUR 500,000.00 (in words: Euro five
hundred thousand).

 

(C)         The Parties intend to amend the SPA as set forth hereinafter.

 

 

Therefore, the Parties agree as follows:

 

 

 

1.            Purchase Price, Common Shares

 

1.1         Purchase Price

 

The Parties agree that the Purchase Price pursuant to Section 2.1 (Consideration
for the Sold Shares) of the SPA shall equal an amount of USD 16,394,257.28 (in
words: United States Dollar sixteen Million three hundred ninety-four thousand
two hundred fifty-seven point two eight).  For clarification purposes: the
amount pursuant to the preceding sentence shall be final and shall not be
subject to any (further) exchange rate protection or other adjustment.

 

The Purchase Price pursuant to Sentence 1 of this Section 1.1 shall be paid
promptly after entering into this Agreement by irrevocable wire transfer from
the US of immediately available funds free of costs and bank charges to the
Sellers’ bank accounts as follows:

 

 

[g244141loi002.jpg]

 

--------------------------------------------------------------------------------


 

Page 4 of 9

 

To Seller 1:

 

Amount:

 

USD 15,574,544.42

Account holder:

 

I-Motion Besitz- und Verwaltungs-Ges.mbH & Co. KG

Bank name:

 

Sparkasse Koblenz

Bank source code:

 

570 501 20

Account number:

 

223222

IBAN:

 

DE25 5705 0120 0000 2232 22

BIC / SWIFT:

 

MALADE51KOB

Reference:

 

Purchase of I-Motion GmbH

 

 

To Seller 2:

 

Amount:

 

USD 819,712.86

Account holder:

 

Oliver Vordemvenne

Bank name:

 

Sparkasse Koblenz

Bank source code:

 

570 501 20

Account number:

 

102953668

IBAN:

 

DE64 5705 0120 0102 9536 68

BIC / SWIFT:

 

MALADE51KOB

Reference:

 

Purchase of I-Motion GmbH

 

1.2         Common Shares

 

The Parties agree that the number of the Common Shares pursuant to Section 3
(Issue of Common Shares) of the SPA shall be 409,357 (in words: four hundred
nine thousand three hundred fifty-seven).  For clarification purposes: the
number pursuant to the preceding sentence shall be final and shall not be
subject to any (further) exchange rate protection.

 

The Common Shares pursuant to Sentence 1 of this Section 1.2 shall be issued to
Seller 1 promptly after entering into this Agreement with effect as of the date
hereof.

 

 

[g244141loi002.jpg]

 

--------------------------------------------------------------------------------


 

Page 5 of 9

 

2.            Amendments to the SPA

 

2.1         Amendment of Section 2.2 (i) (x) of the SPA

 

The Parties agree that Section 2.2 (i) (x) of the SPA shall be amended and
restated as follows:

 

“[…] (x) a criminal offence committed by Mr. Schär after 1 January 2013 against
the interest of the Company with an economic damage for the Company of at least
EUR 10,000.—(Euro ten thousand) or […]”

 

2.2         Amendment of Exhibit 2.2 of the SPA

 

The Parties agree that the following language shall be added after Section 2 of
Exhibit 2.2 to the SPA:

 

“License fees paid to affiliated companies (verbundene Unternehmen) within the
meaning of Sections 15 et seqq. German Stock Corporation Act (§§ 15ff. AktG) for
the use of trademarks acquired under the Rufener IP Transfer Documents shall not
be taken into consideration for the calculation of the EBITDA”

 

 

3.            Closing

 

3.1         Closing Date

 

Except as explicitly set forth herein, the Closing shall be effective as of 18
November 2013 and such date shall be deemed the “Closing Date” within the
meaning of the SPA.

 

3.2         Closing Conditions

 

The Parties herewith waive any and all Closing Conditions, whereby, for
clarification purposes, Section 4.2 lit. f) sentence 2 of the SPA shall continue
to apply.

 

3.3         Closing Actions

 

a)            The Purchaser acknowledges receipt of the document provided for in
Section 4.4 (Actions on the Closing Date) lit. a) of the SPA.

 

b)            The Purchaser acknowledges receipt of all of the documents
provided for in Section 4.4 (Actions on the Closing Date) lit. b) of the SPA.

 

c)                                   The Company and Mr. Schär herewith enter
into the managing director service agreement attached hereto as Appendix 3.3
lit. c) as provided for in Section 4.4 (Actions on the Closing Date) lit. c) of
the SPA.

 

d)            The Company and Seller 2 herewith enter into the managing director
service agreement attached hereto as Appendix 3.3 lit. d) – 1 as provided for in
Section 4.4 (Actions on the Closing Date) lit. d) of the SPA.  Furthermore, the
Company and Seller 2 herewith enter into the company car agreement attached
hereto as Appendix 3.3 lit. d) – 2.

 

 

[g244141loi002.jpg]

 

--------------------------------------------------------------------------------


 

Page 6 of 9

 

3.4         Closing Confirmation

 

The Parties acknowledge that the Closing Actions pursuant to Section 4.4
(Actions on the Closing Date) lit. e) through g) of the SPA have not yet been
performed.  Therefore, with regard exclusively to the following provisions under
the SPA, Closing shall occur on the day of fulfillment of the Closing Actions
pursuant to Section 4.4 (Actions on the Closing Date) lit. e) and lit. f) of the
SPA and Closing Date within the meaning of the following provisions shall be the
aforementioned date of fulfillment of the Closing Actions pursuant to
Section 4.4 (Actions on the Closing Date) lit. e) and lit. f) of the SPA:

 

a)            effective transfer of the legal title in the Sold Shares to the
Purchaser;

 

b)            date of accuracy of representations and warranties pursuant to
Section 5 (Representations and Warranties of Sellers) of the SPA, in the event
und to the extent such representations and warranties refer to the Closing and /
or Closing Date;

 

c)            relevant date regarding the indemnification pursuant to
Section 9.8 (Indemnification) of the SPA.

 

The Parties shall promptly execute the Closing Confirmation attached hereto as
Appendix 3.4 after fulfillment of the Closing Actions pursuant to Section 4.4
(Actions on the Closing Date) lit. e) and f) of the SPA, thereby confirming –
for evidencing purposes only (nur zu Beweiszwecken) – the effective transfer of
the legal title in the Sold Shares (as defined in the SPA) to the Purchaser.

 

4.            Miscellaneous

 

4.1         Execution of Agreements

 

The Parties, except for the Purchaser, herewith sign and enter into the attached
agreements as follows:

 

a)           Cancellation agreement (Vereinbarung zur Aufhebung von Verträgen)
attached hereto as Appendix 4.1 lit. a); and

 

b)           Sellers’ IP transfer agreement (Vertrag zur Übertragung und zur
Einräumung von Nutzungsrechten an IP-Rechten) attached hereto as Appendix 4.1
lit. b).

 

4.2         Confirmations

 

The Parties, except for the Purchaser, herewith make the following declarations
and statements:

 

a)           Confirmation regarding I-Motion Communication GbR (Bestätigung
betreffend die I-Motion Communication GbR) attached hereto as Appendix 4.2
lit. a); and

 

b)            Confirmation regarding material events, representations,
warranties and covenants (Bestätigung betreffend wesentliche Vorfälle, Garantien
und Zusicherungen) attached hereto as Appendix 4.2 lit. b).

 

 

[g244141loi002.jpg]

 

--------------------------------------------------------------------------------


 

Page 7 of 9

 

4.3         Lock-up Agreement

 

Immediately after the notarization of this Agreement, Seller 1 shall sign and
enter into the Lock-Up Agreement attached hereto as Appendix 4.3.

 

4.4         Notices

 

All notices, requests and other communications hereunder shall be made in
writing in the English language and delivered by hand, by courier, mail or by
telefax (provided that the telecopy is promptly confirmed in writing) to the
person at the address set forth on the first two pages of this notarial deed, or
such other address as may be designated by the respective Party to the other
Parties in the same manner:

 

For each Seller with a copy to:

 

Dr. Walther Neussel, Dr.-Karl-Aschoff-Str. 9, D-55543 Bad Kreuznach

 

To the Purchaser with a copy to:

 

Reed Smith LLP, Attn. Dr. Justus Binder, Von-der-Tann-Str. 2, D-80539 Munich

 

4.5         Confidentiality

 

The provisions of Section 10.2 (Confidentiality) of the SPA shall apply mutatis
mutandis to this Agreement.

 

4.6         Costs and Expenses

 

The notarial fees in connection with the execution of this Agreement shall be
borne by the Purchaser.  Each Party shall pay its own expenses, including the
costs of its advisors, incurred in connection with this Agreement.

 

4.7         SPA, Amendments and Waivers

 

The SPA shall remain unaffected and in full force and effect except set forth
otherwise herein.

 

Any provision of this Agreement (including this Section 4.7) may be amended or
waived only if such amendment or waiver is (i) by written instrument executed by
all Parties and explicitly refers to this Agreement or (ii) by notarized deed,
if required by law.

 

4.8         Assignments

 

Except as expressly set forth in this Agreement the Parties may not assign,
delegate or otherwise transfer any of their rights or obligations under this
Agreement without the consent of the other Parties.

 

4.9         Set-off and Retention

 

Except as otherwise provided in this Agreement, the Parties shall not be
entitled to set off (aufrechnen) or net off (verrechnen) against any claims of
any other Party under or in connection with this Agreement or to exercise any
right of retention (Zurückbehaltungsrecht).

 

 

[g244141loi002.jpg]

 

--------------------------------------------------------------------------------


 

Page 8 of 9

 

4.10       Governing Law; Jurisdiction

 

a)            This Agreement shall be governed by, and construed in accordance
with, the laws of Germany, without regard to principles of conflicts of laws.

 

b)            All disputes arising out of or relating to this Agreement as well
as any disputes relating to its validity, shall be exclusively settled in the
courts of Koblenz, Germany.

 

4.11       Interpretation

 

a)                                 The headings in this Agreement are for
convenience purposes only and shall not affect the interpretation of any of the
provisions hereof.

 

b)            Terms to which a German translation has been added shall be
interpreted as having the meaning assigned to them by the German translation.

 

c)            Words such as “hereof”, “herein” or “hereunder” refer (unless
otherwise required by the context) to this Agreement as a whole and not to a
specific provision of this Agreement.  The term “including” shall mean
“including without limitation”.

 

d)            The Exhibits and Appendices to this Agreement are an integral part
of this Agreement and any reference to this Agreement includes this Agreement
and the Exhibits as a whole.

 

e)            Wherever this Agreement refers to a contract or other agreement,
such reference shall apply to and include all ancillary agreements,
arrangements, amendments, side letters, waivers and other legally binding
statements, if any, related thereto.

 

4.12       Definitions

 

Except as explicitly set forth otherwise herein, the capitalized terms used in
this Agreement shall have the meanings attributed to them in the SPA.  Unless
the context requires otherwise, terms defined in the singular have a comparable
meaning when used in the plural, and vice versa.

 

4.13       Severability

 

Should any provision of this Agreement, or any provision incorporated into this
Agreement in the future, be or become invalid or unenforceable, the validity or
enforceability of the other provisions of this Agreement shall not be affected
thereby.  The invalid or unenforceable provision shall be deemed to be
substituted by a suitable and equitable provision which, to the extent legally
permissible, comes as close as possible to the intent and purpose of the invalid
or unenforceable provision.  The same shall apply: (i) if the Parties have,
unintentionally, failed to address a certain matter in this Agreement
(Regelungslücke); in this case a suitable and equitable provision shall be
deemed to have been agreed upon which comes as close as possible to what the
Parties, in the light of the intent and purpose of this Agreement, would have
agreed upon if they had considered the matter; or (ii) if any provision of this
Agreement is invalid because of the scope of any time period or performance
stipulated herein; in this case a legally permissible time period or performance
shall be deemed to have been agreed which comes as close as possible to the
stipulated time period or performance.

 

 

[g244141loi002.jpg]

 

--------------------------------------------------------------------------------


 

Page 9 of 9

 

List of Exhibits and Appendices:

 

 

 

Exhibit (B)

 

Rufener IP Transfer Documents

 

 

 

Appendix 3.3 lit. c)

 

Managing Director Service Agreement with Mr. Schär

 

 

 

Appendix 3.3 lit. d) – 1

 

Managing Director Service Agreement with Seller 2

 

 

 

Appendix 3.3 lit. d) – 2

 

Company Car Agreement with Seller 2

 

 

 

Appendix 3.4

 

Closing Confirmation

 

 

 

Appendix 4.1 lit. a)

 

Cancellation agreement

 

 

 

Appendix 4.1 lit. b)

 

Sellers’ IP transfer agreement

 

 

 

Appendix 4.2 lit. a)

 

Confirmation regarding I-Motion Communication GbR

 

 

 

Appendix 4.2 lit. b)

 

Confirmation regarding material events, representations, warranties and
covenants

 

 

 

Appendix 4.3

 

Lock-up Agreement

 

 

[g244141loi002.jpg]

 

--------------------------------------------------------------------------------